DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 27th, 2021 have been fully considered but they are not persuasive. 
Regarding the use of Kinnett: Examiner cannot ignore a feature/element/limitation when it did not even exist at the time the rejections were made. The addition of a fourth planar surface is not present until the amended claims filed January 22nd, 2021. The interview summary provided by examiner was for an interview that occurred on January 21st, 2021, which is when the argument about 4 slots and cut surfaces was mentioned. Examiner cannot ignore a limitation during rejection of a claim when the limitations were added after said rejection. The interview agenda provided in anticipation of the January 21st, 2021 also did not have these amendments. 
	Applicant’s argument that the next office action should be non-final, examiner highlights: changes made to the claims changes the scope of the invention. Regardless of the additions/retractions of certain elements, simply amending “comprising” to “consisting of” is SUBSTANTIAL. See MPEP §706.07 (a).
Applicant’s arguments with respect to claims 1-17 and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites: “wherein at least one of:”. This preamble is indefinite as it does not clearly refer to a subject within the following statements (a-d).  Further it is unclear what the “at least one of” is referring to.
Additionally, claim 17 recites at least one first connecting element arranged or formed on the first sawing template. However, it is unclear if this connecting element is part of the first sawing template or if it is a separate part. Examiner is assuming that the element is a part of the first sawing template because the instrumentarium has already been defined as consisting of a first sawing template and a second sawing 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 15-17, 21, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al. (US 2001/0001121 A1).
Regarding claim 1, Lombardo et al. disclose surgical instrumentarium for preparing a femur and a tibia for the implantation of a knee joint endoprosthesis, consisting of: a first sawing template fig. 23 (80) with three guidance slots for guiding a saw blade fig. 23 (88, 96, 100) for preparing respective first, second, and third planar surfaces on the femur (see fig. below), which three guidance slots define three intersecting cutting planes (see fig. below), a second sawing template fig. 29 (130), wherein the second sawing template has a fourth guidance slot fig. 29 (134) for guiding a saw blade for preparing a respective fourth planar surface on the femur fig. 31, the first sawing template and the second sawing template being coupled to each other in at least one of a force- and form-fitting manner in a coupling position [0109, 0116] and are separated from each other in a separating position fig. 28, wherein: the three cutting planes intersect in three intersection lines, the three intersection lines run parallel to each other (see fig. below), the first sawing template and the second sawing template are adapted for making femoral saw cuts on the femur [0086] and the first sawing template is also adapted for making a tibial saw cut on the tibia such that all saw cuts on the femur and the tibia are made with only the two sawing templates comprising the first sawing template and the second sawing template [0026], the instrumentarium is configured for the preparation of the femur and the tibia, the first sawing template has a first front side (see fig. below), the second sawing template has a second front side, the first front side and the second front side define a common front side plane in the coupling position, and all of the four guidance slots are accessible from the first and second front sides in the coupling position fig. 31. 

    PNG
    media_image1.png
    300
    440
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    654
    media_image2.png
    Greyscale

Regarding claim 2, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 1, wherein at least one first coupling element fig. 21 (76) is arranged or formed on the first sawing template [0104], at least one second coupling element is arranged or formed on the second sawing template [0106] (see fig. below), and the at least one first coupling element and the at least one second coupling 

    PNG
    media_image3.png
    510
    537
    media_image3.png
    Greyscale

Regarding claim 3, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 2, wherein the at least one first coupling element is configured in the form of a coupling projection or a coupling recess, and wherein the at least one second coupling element is formed corresponding to the at least one first coupling element (see fig. above) [0106].
Regarding claim 4, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 3, wherein the coupling recess forming the at least one second coupling element is configured in the form of at least one set-back portion on the first or second sawing template (see fig. below).

    PNG
    media_image4.png
    344
    499
    media_image4.png
    Greyscale

Regarding claim 5, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 1, wherein the first sawing template comprises a first base body g. 23 (80) on which the three guidance slots are formed. 

    PNG
    media_image5.png
    300
    534
    media_image5.png
    Greyscale

Regarding claim 6, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 1, wherein the second sawing template comprises a second base body fig. 29 (130) on which the fourth guidance slot is formed fig. 31 [0117]. 

Regarding claim 8, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 1, wherein the second sawing template has at least one second fixing element receptacle for at least one fixing element for fixing the second sawing template on the femur fig. 29 [0116-0118].
Regarding claim 9, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 7, wherein: the second sawing template has at least one second fixing element receptacle for at least one fixing element for fixing the second sawing template on the femur fig. 22a (85, 87) [0108, 0113]; the at least one first fixing element receptacle defines a first fixing element longitudinal axis, the at least one second fixing element figs. 11, 17 (52, 54) [0113, 0116-0118] receptacle defines a second fixing element longitudinal axis, and the first fixing element longitudinal axis of the at least one first fixing element receptacle and the second fixing element longitudinal axis of the at least one second fixing element receptacle coincide in the coupling position (see figs. below). 

    PNG
    media_image6.png
    351
    365
    media_image6.png
    Greyscale











    PNG
    media_image7.png
    282
    527
    media_image7.png
    Greyscale
 







Regarding claim 10, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 7, wherein at least one of: a) the first sawing template comprises a first base body on which the three guidance slots are formed and the at least one first fixing element receptacle is arranged or formed projecting over the first base body, and b) at least two first fixing element receptacles are provided and wherein the first fixing element longitudinal axes thereof are aligned parallel or substantially parallel or inclined relative to each other (see fig. above) fig. 17a. 
Regarding claim 11, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 8, wherein at least two second fixing element receptacles are provided which define second fixing element longitudinal axes and wherein the second fixing element longitudinal axes are aligned parallel or substantially parallel or inclined relative to each other (see fig. above).
Regarding claim 15,  Lombardo et al. disclose the surgical instrumentarium in accordance with claim 1,  wherein at least one of: a) two of the three cutting planes intersect at a right angle or substantially at a right angle, and b) the three cutting 

    PNG
    media_image8.png
    300
    534
    media_image8.png
    Greyscale
 
Regarding claim 16, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 9, wherein: the first sawing template is connectable to an alignment instrument fig. 32 (180) in at least one of a force- and form-fitting manner in an alignment position [0119] and the first sawing template and the alignment instrument are separated from each other in a storing position. 
Regarding claim 17, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 16, wherein at least one of: a) at least one first connecting element is arranged or formed on the first sawing template fig. 21 (76), at least one second connecting element is arranged or formed on the alignment instrument, and the at least one first connecting element and the at least one second connecting element are in engagement in the alignment position and are disengaged in the storing position (see fig. below), and b) at least one first connecting element is arranged or formed on 

    PNG
    media_image9.png
    510
    537
    media_image9.png
    Greyscale


Regarding claim 23, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 1, wherein any two of the three guidance slots of the first sawing template intersect each other (see fig. below). 

    PNG
    media_image8.png
    300
    534
    media_image8.png
    Greyscale

Regarding claim 24, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 1, wherein the first sawing template comprises a first base body on which the three guidance slots are formed, and wherein two of the three cutting planes intersect each other within the first base body fig. 24 (88, 96).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al. (US 20010001121 A1).
. 

    PNG
    media_image10.png
    409
    654
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    300
    534
    media_image11.png
    Greyscale

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al. (US 20010001121 A1) in view of Johannaber (US 20140257307 A1).
Regarding claim 19, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 1.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Johannaber with those of Lombardo et al. as Lombardo et al. does not specifically disclose the instrument to be disposable but do disclose the general teaching of different materials tools for knee surgery typically use. Lombardo et al. disclose in the background typical materials used such as metal alloys or plastics. It is well known in the art that plastic is a material commonly used to construct disposable instruments and tools. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al. (US 20010001121 A1) in view of Claypool et al. (US 200701873849 A1).
Regarding claim 22, Lombardo et al. disclose the surgical instrumentarium in accordance with claim 1. 
However, Lombardo et al. do not disclose wherein the first sawing template and the second sawing template are each of monolithic design.
Regarding claim 22, Claypool et al. disclose wherein the first sawing template fig. 23 (120) and the second sawing template fig. 23 (150) are each of monolithic design [0063, 0064].
. 
Allowable Subject Matter
Claims 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775